The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, AR  72201
Dear Mr. McCuen:
You have requested an opinion under the authority granted in Initiated Act 1 of 1988 which is cited as "The Disclosure Act for Lobbyists and State Officials".  Specifically, you wish to know if public officials covered by the Act must also file a "Code of Ethics" form?  You also wish to know if the "Code of Ethics" form is unnecessary, will the "Statement of Financial Interest" form include required disclosures made during the entire 1988 calendar year?
The answer to your first question is "no".  This question has been answered in Attorney General Opinion No. 89-E-1.  Public officials required to file under the Act are exempt from filing an additional "Code of Ethics" form by the plain language of section21-8-701.
With regard to your second question, the Act clearly specifies that certain disclosure provisions apply retroactively to November 8, 1988.  Otherwise, the Act requires a public official to disclose financial interests which exist at the time the report is filed.